                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


CHERYL ANN JONES, #231789,

              Petitioner,

v.                                               Case No. 19-13731

SHAWN BREWER,

           Respondent.
_________________________________/

       OPINION AND ORDER DISMISSING THE PETITION FOR A WRIT OF
      HABEAS CORPUS AND DENYING A CERTIFICATE OF APPEALABILITY

                                   I. INTRODUCTION

       This is a pro se habeas case brought pursuant to 28 U.S.C. § 2254. Michigan

prisoner Cheryl Ann Jones (“Petitioner”) pleaded guilty to second-degree murder in the

Barry County Circuit Court and was sentenced to 50 to 75 years imprisonment in 1993.

In her pleadings, she raises claims concerning the effectiveness of trial and appellate

counsel, the validity of her sentence, the conduct of the prosecutor, and the conduct of

the trial judge. After conducting a preliminary review of the case, the court ordered

Petitioner to show cause why her habeas petition should not be dismissed for failure to

comply with the one-year statute of limitations applicable to federal habeas actions. See

28 U.S.C. § 2244(d). Petitioner filed a timely response to the show cause order. Having

further reviewed the case, the court concludes that the petition must be dismissed

because it is untimely. No hearing is necessary for this determination. E.D. Mich. LR

7.1(f)(2).
                                    II. BACKGROUND

       Petitioner’s conviction arises from the choking death of her mother during an

argument at their home in Barry County, Michigan in November 1992. Following her

conviction and sentencing, Petitioner filed an appeal with the Michigan Court of

Appeals, which affirmed her conviction and sentence. People v. Jones, No. 166358

(Mich. Ct. App. Dec. 9, 1994).The court also denied reconsideration. Id. (Mich. Ct. App.

Feb. 3, 1995). Petitioner filed a delayed application for leave to appeal with the

Michigan Supreme Court, which was denied. People v. Jones, 541 N.W.2d 264 (Mich.

Oct. 31, 1995) (table).

       Around September 15, 2017, Petitioner filed a motion for relief from judgment

with the state trial court, which was denied. People v. Jones, No. 92-0186-FC (Barry Co.

Cir. Ct. Feb. 12, 2018). Petitioner next filed a delayed application for leave to appeal

with the Michigan Court of Appeals, which was denied. People v. Jones, No. 343397

(Mich. Ct. App. Oct. 1, 2018). Petitioner also filed an application for leave to appeal with

the Michigan Supreme Court, which was denied. People v. Jones, 924 N.W.2d 558

(Mich. Apr. 2, 2019).

       Petitioner dated her federal habeas petition on December 2, 2019.

                                     III. DISCUSSION

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), codified at

28 U.S.C. § 2241 et seq., became effective on April 24, 1996. The AEDPA includes a

one-year period of limitations for habeas petitions brought by prisoners challenging

state court judgments. The statute provides:




                                                 2
       (1) A 1-year period of limitation shall apply to an application for a writ of
       habeas corpus by a person in custody pursuant to the judgment of a State
       court. The limitation period shall run from the latest of--

              (A) the date on which the judgment became final by the conclusion
              of direct review or the expiration of the time for seeking such
              review;

              (B) the date on which the impediment to filing an application
              created by State action in violation of the Constitution or laws of the
              United States is removed, if the applicant was prevented from filing
              by such State action;

              (C) the date on which the constitutional right asserted was initially
              recognized by the Supreme Court, if the right has been newly
              recognized by the Supreme Court and made retroactively
              applicable to cases on collateral review; or

              (D) the date on which the factual predicate of the claim or claims
              presented could have been discovered through the exercise of due
              diligence.

       (2) The time during which a properly filed application for State post-
       conviction or other collateral review with respect to the pertinent judgment
       or claim is pending shall not be counted toward any period of limitation
       under this subsection.

28 U.S.C. § 2244(d). “Absent equitable tolling or some other exception to the limitations

period, a habeas petition filed outside the prescribed time period is subject to dismissal.”

Owens v. Campbell, No. 15-cv-12677, 2020 WL 833156, at *10 (E.D. Mich. Feb. 20,

2020) (Leitman, J.) (citing Jurado v. Burt, 337 F.3d 638 (6th Cir. 2003); Wilson v. Birkett,

192 F. Supp. 2d 763, 765 (E.D. Mich. 2002)).

       A preliminary question in this case is whether Petitioner has complied with the

one-year statute of limitations. “[D]istrict courts are permitted . . . to consider sua

sponte, the timeliness of a state prisoner’s federal habeas petition. Day v. McDonough,

547 U.S. 198, 209 (2006).




                                                  3
       Petitioner’s conviction became final before the AEDPA’s April 24, 1996, effective

date. Prisoners whose convictions became final before the AEDP’s effective date are

given a one-year grace period in which to file their federal habeas petitions. Jurado v.

Burt, 337 F.3d 638, 640 (6th Cir. 2003). Thus, Petitioner had until April 24, 1997, to file

a habeas petition, excluding any time during which a properly filed application for state

post-conviction or collateral review was pending in accordance with 28 U.S.C. §

2244(d)(2).

       Petitioner filed her motion for relief from judgment with the state trial court on or

about September 15, 2017; well after the one-year period expired. A state court

application for post-conviction or collateral review that is filed following the expiration of

the limitations period cannot toll that period because there is no period remaining to be

tolled. Hargrove v. Brigano, 300 F.3d 717, 718 n. 1 (6th Cir. 2002); Webster v. Moore,

199 F.3d 1256, 1259 (11th Cir. 2000); see also Jurado, 337 F.3d at 641. The AEDPA’s

limitations period does not begin to run anew after the completion of state post-

conviction proceedings. Searcy v. Carter, 246 F.3d 515, 519 (6th Cir. 2001). Petitioner

did not date her federal habeas petition (for submission to prison officials for mailing)

until December 2, 2019—long after the one-year period had expired. Her habeas

petition is therefore untimely and subject to dismissal.

       Petitioner neither alleges nor establishes that the State created an impediment to

the filing of her habeas petition or that her claims are based upon newly-discovered

evidence or newly-created retroactively-applicable rights which would warrant habeas

relief. Her habeas petition is, therefore, untimely under 28 U.S.C. § 2244(d). Nor is

Petitioner entitled to equitable tolling.



                                                  4
       The United States Supreme Court has ruled that the habeas statute of limitations

is not a jurisdictional bar and is subject to equitable tolling. Holland v. Florida, 560 U.S.

631, 645 (2010). The Supreme Court has further verified that a habeas petitioner is

entitled to equitable tolling only if he shows “(1) that he has been pursuing his rights

diligently, and (2) that some extraordinary circumstance stood in his way’ and prevented

timely filing.” Id. at 649 (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)); see

also Robertson v. Simpson, 624 F.3d 781, 783–84 (6th Cir. 2010). A petitioner has the

burden of demonstrating his entitlement to equitable tolling. Allen v. Yukins, 366 F.3d

396, 401 (6th Cir. 2004). “Typically, equitable tolling applied only when a litigant’s failure

to meet a legally-mandated deadline unavoidably arose from circumstances beyond that

litigant’s control.” Jurado v. Burt, 337 F.3d 638, 642 (6th Cir. 2003) (quoting Graham-

Humphreys v. Memphis Brooks Museum of Art, Inc., 209 F.3d 552, 560 (6th Cir. 2000)).

       Petitioner asserts that she is entitled to equitable tolling because she is bipolar

and suffers from post-traumatic stress disorder and because she relied upon prison

legal writers or other inmates to assist her with her legal work. A habeas petitioner’s

mental incompetence may constitute an extraordinary circumstance which justifies

equitable tolling of the one-year period, but only if that condition prevents the timely

filing of a habeas petition. Ata v. Scutt, 662 F.3d 736, 742 (6th Cir. 2011). In other

words, to be entitled to equitable tolling on such a basis, a habeas petitioner must show

that he was mentally incompetent and that the mental impairment was the cause for the

late filing. Id.; Robertson v. Simpson, 624 F.3d 781, 785 (6th Cir. 2010); see also

Plummer v. Warren, 463 F. App’x 501, 506 (6th Cir. 2012) (“Illness—mental or

physical—tolls a statute of limitations only if it actually prevents the sufferer from



                                                  5
pursuing his legal rights during the limitations period.”). Furthermore, a mental

impairment “might justify equitable tolling if it interferes with the ability to understand the

need for assistance, the ability to secure it, or the ability to cooperate with or monitor

assistance” once obtained. Stiltner v. Hart, 657 F. App’x 513, 521 (6th Cir. 2016)

(quoting Bills v. Clark, 628 F.3d 1092, 1100 (9th Cir. 2010)). Petitioner does not meet

this standard.

       While Petitioner alleges that she is bipolar and suffers from post-traumatic stress

disorder, she does not elaborate on her condition. 1 Her pleadings do not establish that

she is (or was) mentally incompetent or that her mental health condition impaired her

ability to pursue legal proceedings on her own behalf throughout the relevant time

period, from April 1996 through April 1997, when the statute of limitations ran, or even

during the 20 years since until she sought post-conviction review in the state courts in

2017. Her pleadings also do not establish that she was unable to understand the need

for assistance, to secure assistance, or to cooperate with assistance during that time.

She acknowledges that she obtained assistance from legal writers while incarcerated.

But, Petitioner fails to show that her mental health condition was so significant

throughout the relevant time period in 1996-1997, or even during the ensuing period of

more than 20 years until she instituted this action, that she was unable to pursue state

court remedies and seek federal habeas relief in a timely manner. “Speculation about

the impact of mental illness on the ability to timely file a habeas petition is not sufficient



       1 Petitioner states that she requested medical records to attach to her response
to the court’s show cause order. As of the date of this opinion, however, she has not
submitted those records. In any event, the court accepts as true Petitioner’s assertion
that she is bipolar and has post-traumatic stress disorder.

                                                  6
to warrant an evidentiary hearing.” McSwain v. Davis, 287 F. App’x 450, 457-58 (6th

Cir. 2008).

       Petitioner also fails to demonstrate that she acted diligently to pursue her rights

given that she filed her state court motion for relief from judgment more than 20 years

after her criminal conviction became final and that, after the conclusion of those

collateral review proceedings, she waited another eight months to file her federal

habeas petition.

       Additionally, the fact that Petitioner relied upon prison legal writers—who are not

lawyers—to assist her does not warrant tolling, even if those individuals made mistakes

or failed to take action as promised. See, e.g., Smith v. Beightler, 49 F. App’x 579, 580-

81 (6th Cir. 2002) (habeas petitioner’s claim that he was nearly blind and had to rely on

other inmates did not warrant tolling); Allison v. Smith, No. 2:14-CV-10423, 2014 WL

2217238, *5 (E.D. Mich. May 29, 2014) (Drain, J.) (citing Beightler and holding that bad

advice from fellow inmate or other non-lawyers does not warrant equitable tolling);

Chaffee v. Prosper, 592 F.3d 1046, 1049 (9th Cir. 2010) (holding that a state inmate

was not entitled to tolling based upon reliance upon helpers who were transferred or too

busy to attend to petition. Moreover, the fact that Petitioner is untrained in the law, is (or

was) proceeding without a lawyer or other legal assistance, or may have been unaware

of the statute of limitations or mistaken about its application for a period of time does not

warrant equitable tolling. See, e.g., Keeling v. Warden, Lebanon Corr. Inst., 673 F.3d

452, 464 (6th Cir. 2012) (“Keeling’s pro se status and lack of knowledge of the law are

not sufficient to constitute an extraordinary circumstance and to excuse his late filing.”);




                                                  7
Allen, 366 F.3d at 403 (explaining that ignorance of the law does not justify tolling).

Thus, Petitioner fails to establish that she is entitled to equitable tolling under Holland.

       Nor has Petitioner demonstrated her entitlement to equitable tolling based on

actual innocence. Both the United States Supreme Court and the United States Court of

Appeals for the Sixth Circuit have held that a credible claim of actual innocence may

equitably toll the one-year statute of limitations. See McQuiggin v. Perkins, 569 U.S.

383, 399–400 (2013); Souter v. Jones, 395 F.3d 577, 588–90 (6th Cir. 2005); see also

Holloway, 166 F. Supp. 2d at 1190. As explained in Souter, to support a claim of actual

innocence, a petitioner in a collateral proceeding “must demonstrate that, in light of all

the evidence, it is more likely than not that no reasonable juror would have convicted

him.” Bousley v. United States, 523 U.S. 614, 623 (1998) (quoting Schlup v. Delo, 513

U.S. 298, 327–28 (1995)); see also House v. Bell, 547 U.S. 518, 537–39 (2006). A valid

claim of actual innocence requires a petitioner “to support his allegations of

constitutional error with new reliable evidence—whether it be exculpatory scientific

evidence, trustworthy eyewitness account, or critical physical evidence— that was not

presented at trial.” Schlup, 513 U.S. at 324. Significantly, actual innocence means

“factual innocence, not mere legal insufficiency.” Bousley, 523 U.S. at 623.

       Petitioner makes no such showing. Her contention that her habeas claims have

merit and that her plea is invalid does not establish her actual innocence. See Craig v.

White, 227 F. App’x 480, 481 (6th Cir. 2007). Her own self-serving, conclusory assertion

of innocence is also insufficient to support an actual innocence claim. A “reasonable

juror surely could discount [a petitioner’s] own testimony in support of his own cause.”

McCray v. Vasbinder, 499 F.3d 568, 573 (6th Cir. 2007) (citing cases). Lastly,



                                                  8
Petitioner’s guilty plea belies an actual innocence claim. See Loving v. Mahaffey, 27 F.

App’x 925, 926 (10th Cir. 2001) (noting that a claim of actual innocence is difficult to

establish, particularly when a defendant pleads guilty); Reeves v. Cason, 380 F. Supp.

2d 883, 885 (E.D. Mich. 2005) (Gadola, J.). Petitioner is not entitled to equitable tolling

of the one-year period on the basis of actual innocence, and her habeas petition must

be dismissed.

                          IV. CERTIFICATE OF APPEALABILITY

       Before Petitioner may appeal, a certificate of appealability must issue. 28 U.S.C.

§ 2253(c)(1)(a); Fed. R. App. P. 22(b). A certificate of appealability may only issue if a

habeas petitioner makes “a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2). When a court denies relief on the merits, the substantial

showing threshold is met if the petitioner demonstrates that reasonable jurists would

find the district court’s assessment of the constitutional claim debatable or wrong. Slack

v. McDaniel, 529 U.S. 473, 484-85 (2000). When a court denies relief on procedural

grounds without addressing the merits, a certificate of appealability should issue if it is

shown that jurists of reason would find it debatable whether the petitioner states a valid

claim of the denial of a constitutional right, and that jurists of reason would find it

debatable whether the court was correct in its procedural ruling. Id. The court concludes

that jurists of reason would not find the court’s procedural ruling debatable; thus, the

court will deny a certificate of appealability.

                                      V. CONCLUSION

       Based on the foregoing discussion, the court concludes that Petitioner did not file

her habeas petition within the one-year limitations period set forth in 28 U.S.C.



                                                  9
§ 2244(d), that she is not entitled to statutory or equitable tolling, and that the statute of

limitations precludes review of her habeas claims. Accordingly,

            IT IS ORDERED that the petition for a writ of habeas corpus (ECF No. 1) is

DISMISSED WITH PREJUDICE.

            IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

                                                                        s/Robert H. Cleland        z
                                                                        ROBERT H. CLELAND
                                                                        UNITED STATES DISTRICT JUDGE
Dated: March 12, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, March 12, 2020, by electronic and/or ordinary mail.

                                                                        s/Lisa Wagner               x
                                                                        Case Manager and Deputy Clerk
                                                                        (810) 292-6522
S:\Cleland\Cleland\HEK\Staff Attorney\19-13731.JONES.deny.2254.CTB.HEK.docx




                                                                              10
